DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlaupitz et al. (US 2008/0067185 – hereinafter Schlaupitz)  in view of Thomas Chudy (5,265,785 – hereinafter Chudy), Basso et al. (5,785,222 – hereinafter Basso), and Jannike Lindbergh (US 2012/0118905 – hereinafter Lindbergh).
Re Claims 1, 5, and 10:
Schlaupitz discloses a modular dispenser (10), comprising: a first cover body (56) comprising a first face having an aperture (at 66); a second cover body (52) hingedly coupled to the first cover body (56) through at least one hinge (62) (see Figs. 3 and 5), the first cover body (56) and second cover body (52) movable between an open position and a closed position (see Figs. 3 and 5), the second cover body (52) comprising a second face that is opposite the first face of the first cover body (56) when in the closed position (see Fig. 1), the first cover body (56) and second cover body (52) together 

Chudy teaches wherein at least one attachment mechanism (24) comprises a clip (24) having a clip opening (near 22, near bottom of clip extending portion) oriented in a downward direction (see Figs. 1-9).  Re Claim 5: Chudy teaches the clip (24) has a head portion partially encircling a receiving void and tapering downward to a tail portion (22) having a tail end (bottom), the clip being sufficiently flexible that the tail portion (22) is deflectable away from the second cover body to a distance at least equal to a width of the void (see Fig. 8), the tail end being biased toward a second body (12) (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schlaupitz with that of Chudy to provide an alternative mounting means using a clip for design purposes as known within the art.  




Lindbergh teaches a moisture lock comprising silicone (23) and coupled to one of a first cover body (20) and a second cover body (3) and disposed along the interface between the first cover body (20) and the second cover body (3) when in a closed position (see Figs. 1-8 and paragraph [0063]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schlaupitz with that of Chudy, Basso and Lindbergh to provide a selection of material for sealing as commonly known within the art.

Further Re Claim 2:
Schlaupitz discloses an aperture seal (66) disposed over the aperture (at 66), the aperture seal (66) comprising an elastomeric material and having a slit (61) that is biased closed (see paragraph [0048]).

Further Re Claim 3:


Further Re Claim 8:
Schlaupitz discloses wherein first face and the second face are substantially parallel while in the closed position, and wherein the first face and the second face are both closer to vertical than horizontal when the at least one attachment mechanism is engaged with a (structure) (see Figs. 1-8E).  Examiner further notes that a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlaupitz in view of Chudy, Basso, and Lindbergh and further in view of Mariola Wolska-Klis (5,439,104 – hereinafter Wolska-Klis) and Pittman-Spears (US 2012/0074140 – hereinafter Pittman-Spears).
Re Claims 4 and 18:
Schlaupitz in view of Chudy, Basso, and Lindbergh discloses the device of claim 1, but fails to teach a gel dispensing mechanism releasably coupled to the first cover body and passing through the aperture, wherein a volume enclosed by the first cover body is less than 1/4 a volume enclosed by the second cover body.



Pittman-Spears further in view teaches a gel dispensing mechanism (22) releasably coupled and wherein a volume enclosed by a first cover body (16) is less than 1/4 a volume enclosed by a second cover body (14) (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schlaupitz in view of Chudy, Basso, and Lindbergh with that of Wolska-Klis and Pittman-Spears to provide a design choice as seen fit by one of ordinary skill in the art. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlaupitz in view of Chudy, Basso, and Lindbergh.
Re Claim 6 :
Examiner notes that Schlaupitz in view of Chudy, Basso, and Lindbergh does not disclose specific values for wherein the receiving void is at least 4 cm wide.  However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through .



Claims 9, 11, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlaupitz in view of  Chudy, and Basso.
Re Claims 9 and 11:
Schlaupitz discloses a modular dispenser (10), comprising: a first cover body (56) having an aperture (at 66); a second cover body (52) hingedly coupled to the first cover body (56) through at least one hinge (62) (see Figs. 3 and 5), the first cover body (56) and second cover body (52) movable between an open position and a closed position (see Figs. 3 and 5), the first cover body (56) and second cover body (52) together defining a cavity when in the closed position; and at least one attachment mechanism (20) coupled to the second cover body (52) (see Figs. 1-8E), but fails to teach wherein the at least one attachment mechanism comprises a clip having a clip opening oriented in a downward direction and a utility hanger formed as a hook extending outward from the clip with a hook opening oriented in an upward direction opposite the downward direction.



Basso teaches a utility hanger formed as a hook (see bottom of clip near 22) (see Fig. 4) extending outward from the clip (24) with a hook opening (u-shape of hook) oriented in an upward direction opposite a downward direction (open space 24) (See Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schlaupitz with that of Chudy and Basso to provide a design choice of a hook and clip as known within the art.  


Re Claims 15 and 16:Schlaupitz discloses a modular dispenser (10), comprising: a first cover body (56) 

Chudy teaches wherein at least one attachment mechanism (24) comprises a clip (24) having a clip opening (near 22, near bottom of clip extending portion) oriented in a downward direction (see Figs. 1-5).  Re Claim 16: Chudy teaches the clip (24) has a head portion partially encircling a receiving void and tapering downward to a tail portion (22) having a tail end (bottom), the clip being sufficiently flexible that the tail portion (22) is deflectable away from the second cover body to a distance at least equal to a width of the void (see Fig. 8), the tail end being biased toward a second body (12) (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schlaupitz with that of Chudy to provide an alternative mounting means using a clip for design purposes as known within the art.  

Basso teaches a utility hanger formed as a hook (see bottom of clip near 22) (see Fig. 4) extending outward from the clip (24) with a hook opening (u-shape of hook) oriented 


Further Re Claim 20:
Schlaupitz discloses an aperture seal (66) disposed over the aperture (at 66), the aperture seal (66) comprising an elastomeric material and having a slit (61) (see paragraph [0048]).


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlaupitz in view of Chudy and Basso and further in view of Michaels et al. (US 2011/0017745 – hereinafter Michaels).
Re Claim 14:
Schlaupitz in view of Chudy and Basso discloses the device of claim 9, and a lock (64) coupled to the first cover body and movable between an unlocked position and a locked position (see Fig. 3 Schlaupitz), but fails to specifically teach wherein the lock is engaged with a lock port on the second cover body while in the locked position.

.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlaupitz in view of Chudy and Basso and further in view of Scott Andochick (US 2010/0219199 – hereinafter Andochick).
Re Claim 17:
Schlaupitz in view of Chudy and Basso teaches the device of claim 16, but fails to teach wherein the clip further comprises an elastomeric material that is non-slip along a segment of the head portion that faces the receiving void.

Andochick further in view teaches wherein a clip further comprises an elastomeric material that is non-slip along a segment of a head portion that faces a receiving void (see paragraph [0029]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schlaupitz in view of Chudy and Basso with that of Andochick to assure proper grip when mounting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.R/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651